Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 12/23/2021.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...an upper controller that generates a first switch control signal for switching the upper switching power cell according to a first modulation mode selected between average current mode and peak current mode; and a lower controller that generates a second switch control signal for switching the lower switching power cell according to a second modulation mode selected between the average current mode and the peak current mode, wherein the second modulation mode is different from the first modulation mode.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...generating, by the controller device, at least one switch control signal that switches the switching power cell according to the peak current mode based on at least one arm current boundary crossing identified for the arm; and generating another at least one switch control signal that switches another switching power cell of another arm of the phase leg according to an average current mode.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 15, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...generates at least one switch control signal that switches a particular switching power cell of a particular arm of the phase leg according to a peak current mode based on at least one arm current boundary crossing identified for the particular arm, wherein a modulation mode is selected between the peak current mode and an average current mode based on a phase current polarity of the phase leg.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2838